Citation Nr: 0510731	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  00-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to August 13, 1998, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

(The issues of whether Board decisions dated in September 
1994, December 2001, and November 2003 contained clear and 
unmistakable error (CUE) are the subject of separate 
decisions).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

This case was previously before the Board in November 2003.  
The November 2003 Board decision, in pertinent part, denied 
the claim on appeal.  The veteran appealed the Board's 
November 2003 decision to the United States Court of Appeals 
for Veterans Claims (Court), which, pursuant to a Joint 
Motion for Remand (Joint Motion), issued an Order dated in 
November 2004, which vacated that part of the Board's 
November 2003 decision that denied entitlement to an 
effective date prior to August 13, 1998, for the grant of 
TDIU. The Joint Motion in effect held that the Board had 
failed to consider 38 C.F.R. § 3.400(o)(2) and 38 U.S.C.A. 
§ 5110(b)(2) in denying an earlier effective date. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although a duty to assist letter was sent to the veteran in 
February 2002, the Board finds that a more comprehensive 
letter addressing the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's re-defined duties to assist and notify should 
be sent (especially in light of such cases issued subsequent 
to February 2002, such as Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Pelegrini v. Principi, 18 Vet. App. 112 
(2004)).

Accordingly, the case is hereby REMANDED for the following: 

1.  Development contemplated by the VCAA 
should be undertaken.  In particular, the 
veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim of 
entitlement to an effective date prior to 
August 13, 1998, for the grant of TDIU 
and whether VA or the veteran is expected 
to obtain any such evidence (Quartuccio).  

The veteran should be requested to 
provide information, with supporting 
medical evidence or other documents, 
regarding the date he became totally 
disabled due to the service-connected 
back disorder. The veteran should also be 
asked to submit any other evidence, not 
yet of record, that is in his possession 
and is pertinent to the issue of 
entitlement to an effective date prior to 
August 13, 1998, for the grant of TDIU.  
See 38 C.F.R. § 3.159(b)(1).

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




